                 Case 5:18-cr-00506-BLF Document 54 Filed 07/30/19 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                         )   NO. 5:18-CR-506-BLF-2
13                                                     )
            Plaintiff,                                 )   STIPULATION AND [PROPOSED] ORDER
14                                                     )   CONTINUING HEARING DATE AND
            v.                                         )   EXCLUDING TIME FROM AUGUST 6, 2019 TO
15                                                     )   OCTOBER 22, 2019
     KRISTOPHER PURCELL, aka “K-Dawg,”                 )
16                                                     )
            Defendant.                                 )
17                                                     )

18

19          The defendant, KRISTOPHER PURCELL, represented by Kenneth Wine, and the Government,
20 represented by Assistant United States Attorney Katherine Griffin, hereby stipulate and agree as follows:

21          1.      The matter is currently set for a status hearing before this Court on August 6, 2019, at 9:00
22 AM.

23          2.      This is a complex case due to the nature of the prosecution, including the racketeering and
24 violence in aid of racketeering charges and the supporting evidence. This is supported by the Superseding

25 Indictment and other matters on the record in this case. Currently, defense counsel is continuing to review

26 discovery provided by the government, and is conduct appropriate investigation. The defense team is also

27 in the process of collecting mitigating evidence and other information in light of the potential punishment

28 in this case.
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
                 Case 5:18-cr-00506-BLF Document 54 Filed 07/30/19 Page 2 of 3




 1          3.      Consequently, the parties jointly request a continuance of the status hearing until October

 2 22, 2019, at 9:00 AM.

 3          4.      The parties agree that, in light of the above, it is appropriate to exclude time under the

 4 Speedy Trial Act, including for the effective preparation of counsel, and due to the complex nature of the

 5 prosecution, through and including the newly requested hearing date of October 22, 2019. The parties

 6 therefore jointly request that the Court enter the Proposed Order below continuing the hearing date and

 7 excluding time.

 8

 9 SO STIPULATED.
10

11                                                         DAVID L. ANDERSON
                                                           United States Attorney
12

13 Dated: July 30, 2019                                           /s
                                                           KATHERINE GRIFFIN
14                                                         Assistant United States Attorney
15

16
     Dated: July 30, 2019                                        /s
17                                                         KENNETH WINE
                                                           Counsel for KRISTOPHER PURCELL
18

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
               Case 5:18-cr-00506-BLF Document 54 Filed 07/30/19 Page 3 of 3




 1                                            [PROPOSED] ORDER

 2

 3          Pursuant to stipulation, IT IS HEREBY ORDERED that the court proceeding currently scheduled

 4 on August 6, 2019, is continued to October 22, 2019, at 9:00 AM.

 5          Based upon the representation of counsel and for good cause shown, the Court finds that failing to

 6 exclude the time between August 6, 2019, and October 22, 2019, would unreasonably deny counsel the

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence. See

 8 18 U.S.C. § 3161(h)(7)(B)(iv). This is also a complex case due to the nature of the prosecution. See 18

 9 U.S.C. § 3161(h)(7)(B)(ii). The Court further finds that the ends of justice are served by excluding the
10 time between August 6, 2019, and October 22, 2019, from computation under the Speedy Trial Act and

11 such exclusion outweighs the best interests of the public and the defendant in a speedy trial.

12          Therefore, IT IS HEREBY ORDERED that the time from August 6, 2019, through and including

13 October 22, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §§

14 3161(h)(7)(A), (B)(ii), and (B)(iv).

15

16

17 DATED: ___________________                                      __________________________
                                                                   HON. BETH LABSON FREEMAN
18                                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
